PER CURIAM.
We grant the petition for writ of habeas corpus for the same reasons expressed in our opinion in Douse v. State, 930 So.2d 838 (Fla. 4th DCA 2006), with the same instructions contained in that opinion:
We therefore grant the writ to the extent of requiring an immediate hearing for the trial judge to select the appropriate section 916.17(2) option. While it may be advisable to have defendant evaluated once again for competency under section 916.12(2), the previous evaluating doctors both opined that this defendant was in need of treatment available only through commitment. We leave it up to the trial judge to decide whether to proceed on the current record or to order new evaluations.
We are aware that the trial court complied with this court’s direction in Douse v. State, 930 So.2d 838 (Fla. 4th DCA 2006), as outlined in our order of June 29, 2006, disposing of Douse’s petition in Case No. 4D06-2464.
GUNTHER, FARMER and KLEIN, JJ., concur.